                         case 1:1~-cv-07621-KMK Document 51 Filed 05/20/21 Page 1 of 1


                                                                                                 MEMO ENDORSED

                                                                  STATE OF NEW YORK

                                                           OFFICE OF THE ATTORNEY GENERAL


      LETITIA JAMES                                                                                        DIVISION OF REGIONAL OFFICES
      ATTORNEY GENERAL                                                                                        WESTCHESTER REG IONAL OFFICE




                                                                                      (914) 422-8615

                                                                                       May 20, 2021

Honorable Kenneth M. Karas
United States District Judge
Southern District of New Yark
300 Quarropas Street
White Plains, New York 10601

Re:      Smolen v. Brown, et al., 18-CV-7621 (KMK)

Dear Judge Karas:

        This office represents Defendants in the above referenced matter. A case management conference is
currently scheduled for May 25, 2021 ; however, Your Honor granted an extension of discovery to June 1, 2021
(see Docket No. 44). We respectfully request the status conference be rescheduled to a date convenient for the
Court following the close of discovery.


                                                                                  Respectfully submitted,




                                                                                  Kathryn Martin
                                                                                  Assistant Attorney General
                                                                                  (914) 422-8615
                                                                                  Kathryn.martin@ag.ny.gov

cc:      Samuel J. Smolen
         Plaintiff Pro Se                             ffiom/ ){;t, . ~~ ~I- will
                                                                      1
         Din# 85-A-4082
         Sullivan Correctional Facility                    f ~ ~ u _ (()/hf~
         P.O. Box 116
         Fallsburg, NY 12733-0116                          at. /o:oo 1111

                                                                                                 KE~NETH         . YAP.AS U.S.D.J.

                                                                                                          s-/a1/;;o;J/
                      44 SOUTH   BROADWAY, WHITE PLAINS,   NY 10601 • PHONE (914) 422-8755 • FAX (914) 422-8706 • WWW .AG.NY.GOV
